DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference character 26 associated with the cab in Fig. 1 should be changed to 22 (see paragraph 0013).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0011, line 6, “give its plain an” should be changed to --given its plain and--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (US 2005/0178348 A1). Werner discloses a vehicle system comprising: a vehicle including a first heat generating system (said first heat generating system including an “internal combustion engine 12” – paragraph 0025) and a second heat generating system (said second heat generating system including a “vehicle gearbox” – paragraph 0025); and a cooling system 10 configured to cool the first heat generating system and the second heat generating system, the cooling system including: a first circuit 14 for a coolant, the first circuit configured to transfer heat from the first heat generating system to a first cooler 18 configured to cool the coolant; and a second circuit 20 for the coolant, the second circuit configured to transfer heat from the second heat generating system to a second cooler (22, 24 or 26) configured to cool the coolant; wherein the first and second circuits are in fluid communication with each other for crossover circulation of the coolant therebetween (paragraphs 0029, 0030, 0034 and 0035). The first and second circuits are in fluid communication with each other by way of a fluid .
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al. (US 2003/0029167 A1). Hudson discloses a vehicle system comprising: a vehicle including a first heat generating system (said first heat generating system including an “internal combustion engine 14” – paragraph 0018) and a second heat generating system (said second heat generating system including “an automatic transmission or a shift gearbox” – paragraph 0015); and a cooling system configured to cool the first heat generating system and the second heat generating system, the cooling system including: a first circuit 10 for a coolant, the first circuit configured to transfer heat from the first heat generating system to a first cooler 16 configured to cool the coolant; and a second circuit 12 for the coolant, the second circuit configured to transfer heat from the second heat generating system to a second cooler (28, 30 or 32) configured to cool the coolant; wherein the first and second circuits are in fluid communication with each other for crossover circulation of the coolant therebetween (see the figure). The first and second circuits are in fluid communication with each other by way of a fluid conduit for the coolant between the first heat generating system and the second heat generating system (see the figure). The second heat generating system includes a reservoir 34 configured to receive cooled coolant from the second cooler and to receive coolant from the first heat generating system. The cooling system further comprises: a pump 20 configured to move the uncooled coolant from the first heat generating system to the reservoir; and an overflow line (38 and 40) configured to move the coolant from the reservoir to the first heat generating system.
Allowable Subject Matter
Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3614